DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 and 18-23 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1, 8 and 22, Langer (US 5460758) teaches an apparatus for additive manufacturing of an object, the apparatus comprising: a support for a photopolymerizable material (Figure 2, col 1, line 53, support-4), the support defining a build surface (Figure 2), a build platform positioned adjacent to the build surface and configured to hold a stacked arrangement of one or more cured layers of the photopolymerizable material (Figure 2, col 1, line 59-60, plurality of layers 6a-6d), projector for projecting radiation (Figure 2, col 2, line 10-11, projector-16) onto the photopolymerizable material. The projector (16) taught by Langer which is a light source like laser illuminates and capable of curing an outer perimeter of a layer of the object as shown in Figure 2. Further, Yuan (US 20170326786), discloses to fill the boundary filing area and use the laser marking to solidify the boundary filling area, the DLP light is used to cure the main body area (Figure 2, [0033]). Langer combined with Yuan teach a focused energy source-for moving an energy beam along a tool path but fails to disclose that the focused energy beam is irradiating the photopolymerizable material through the transparent window in an inner region within the outer perimeter of the layer of the object . Further, Regarding Claim 22, Langer/Yuan didn’t disclose that second polymerization at least partially overlaps with the first polymerization, and wherein the second polymerization is within the outer perimeter defined by the first polymerization which is also deemed to be novel and unobvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 6468891.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEBJANI ROY whose telephone number is (571)272-8019.  The examiner can normally be reached on 9:30-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison HIndenlang can be reached on 571-270-7001.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEBJANI ROY/Examiner, Art Unit 1741                                                                                                                                                                                                        
/MARC C HOWELL/Primary Examiner, Art Unit 1774